              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

BANK OF NOVA SCOTIA,                      )
                                          )
                Plaintiff,                )
                                          )
                v.                        )   Civil No. 2018-05
                                          )
GLORIA SAMUELS; THE ESTATE OF FREDERICK   )
SAMUELS, all unknown Heirs of Frederick   )
Samuels and all other Persons claiming    )
any right, title, estate, lien, or        )
interest in Parcel Nos. 5E and 5Ei Estate )
Pastory, No. 5 Cruz Bay Quarter, St.      )
John, U.S. Virgin Islands; and WELLS      )
FARGO BANK NATIONAL ASSOCIATION,          )
                                          )
                Defendants.               )
                                          )
                                          )
GLORIA SAMUELS,                           )
                                          )
                Counterclaimant,          )
                                          )
                v.                        )
                                          )
BANK OF NOVA SCOTIA,                      )
                                          )
                Counter-defendant.        )
                                          )
                                          )
THE ESTATE OF FREDERICK SAMUELS,          )
                                          )
                Counterclaimant,          )
                                          )
                v.                        )
                                          )
BANK OF NOVA SCOTIA,                      )
                                          )
                Counter-defendant.        )
                                          )
Bank of Nova Scotia v. Samuels et al.
Civ. No. 18-05
Order
Page 2

ATTORNEYS:

Matthew J. Duensing
Law Offices Duensing & Casner
St. Thomas, VI
     For the plaintiff and counter defendant Bank of Nova
Scotia,

Marie E. Thomas-Griffith
Samuel H. Hall , Jr.
Hall & Griffith, P.C.
St. Thomas, VI
     For the defendants and counterclaimants Gloria Samuels and
the Estate of Frederick Samuels.

                                    ORDER

GÓMEZ, J.

      On February 26, 2020, Bank of Nova Scotia (“BNS”) filed a

document titled “Stipulation for Dismissal with Prejudice.” See

Stipulation for Dismissal with Prejudice, ECF No. 62. That

document is signed by counsel for all parties who have appeared

in this matter--BNS, Gloria Samuels, and the Estate of Frederick

Samuels. In that document, the parties advise the Court that

they entered a settlement agreement resolving all claims. As

such, there is no case or controversy before the Court.

      Additionally, the parties purport to stipulate that the

Court shall retain jurisdiction for a period of sixty days to

enforce the settlement agreement. “[W]hen . . . [a] dismissal is

pursuant to Rule 41(a)(1)[(A)](ii) . . . the court is authorized

to embody the settlement contract in its dismissal order (or,

what has the same effect, retain jurisdiction over the
Bank of Nova Scotia v. Samuels et al.
Civ. No. 18-05
Order
Page 3

settlement contract) if the parties agree.” Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 381-82 (1994). “Absent such

action, however, enforcement of the settlement agreement is for

state courts, unless there is some independent basis for federal

jurisdiction.” Id. at 382. As such, the Court construes the

parties’ stipulation as a request for the Court to enter an

order dismissing this matter while retaining jurisdiction for a

period of sixty days to enforce the settlement agreement.

     The premises considered, it is hereby

     ORDERED that this case is DISMISSED with prejudice; it is

further

     ORDERED that the trial setting in this matter is VACATED;

it is further

     ORDERED that all pending motions are MOOT; it is further

     ORDERED that the Court shall retain jurisdiction in this

matter for a period of sixty days to enforce the settlement

agreement between the parties; and it is further

     ORDERED that the Clerk of the Court shall CLOSE this case.



                                        S\_____________________
                                             Curtis V. Gómez
                                             District Judge
